DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species A, Species 1, Species i and Species y in the reply filed on 9/7/2021 is acknowledged. Although Applicant indicated that claims 8 and 9 read on the election, they depend from claim 7 which is non-elected. Accordingly, claims 4, 5, 7-9 and 16 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Claim Objections
Claim 18 objected to because of the following informalities:  On line 1, the term “a” preceding the term “IV” should be replaced with the term “an” in order to be grammatically correct.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 introduces a module that is attached to a control unit by “at least one conductive fastener” wherein the module includes “a connector assembly”. Based on the language of the claim, it appears that the “at least one conductive fastener” is a separate structure from the “connector assembly”. However, based on the disclosure they appear to be the same. Therefore, it is unclear if the claim requires (1) both “at least one conductive fastener” and “a connector assembly” or (2) a connector assembly comprising at least one conductive fastener. For the sake of examination, the latter (2) is the interpretation applied to the claim. It is suggested to amend claim 14 to recite “a module, wherein the module is attached to the control unit by a connector assembly comprising at least one conductive fastener, the 
Claim 17 introduces “a male connector assembly on the pump module” and “a female connector assembly on the control unit”. However, the combination of claims 14 and 15 already sets forth that the pump module includes “a connector assembly” and that the control unit includes “a corresponding connector assembly”. Because of this, it is unclear (1) if the “male connector assembly on the pump module” introduced in claim 17 is intended to be the same as the “connector assembly” of the pump module introduced in claim 14 and the “female connector assembly on the control unit” the connector assembly on the pump module, wherein the connector assembly on the pump module is a male connector assembly; and a male connector assembly configured to mechanically and electrically couple the additional module to the corresponding connector assembly on the control unit, wherein the corresponding connector assembly on the control unit is a female connector assembly”. Claim 18 is rejected due to its dependency on claim 17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jaiser et al. (DE 10048763 A1 – listed on the 8/19/2019 IDS; an English translation attained through Espacenet accompanies this Detailed Action).
Re claim 1, Jaiser discloses a connector assembly 10 (Fig 2; it is noted that all reference characters referred to herein pertain to Fig 2 unless otherwise noted) for a modular medical device (it is noted that the phrase “for a modular medical device” is a functional limitation and, thus, a “modular medical device” is not part of the claimed invention; this limitation is met in view of Fig 1 wherein connector 50 could be that of a medical device), the connector assembly comprising: a main body 12; a printed circuit (comprised of contacts 11a) disposed in the main body and having a plurality of electrical contacts 26i+48i (Fig 3a); a frame 16 configured to be attached to the main body (as seen in Fig 2), the frame comprising a central opening (within which part 17 and sealing structure 38 reside in Fig 2); an elastomeric sealing structure 38 (Para 31) disposed in the central opening (as seen in Fig 2); and a plurality of contacts 41i, each sealingly disposed in the elastomeric sealing structure (as seen in Fig 2 and 3a, at least a distal portion 43i of the contacts 41i extend into the elastomeric sealing structure 38), each arranged in contact with a corresponding one of the electrical contacts on the printed circuit (as seen in Fig 3a), and each movable upon deformation of the elastomeric sealing structure (Para 30,31).  
Re claim 2, Jaiser discloses that each of the plurality of contacts comprises a rivet (as seen in Fig 3a, contact 41i is a rivet) disposed in an opening (the interior of the “rubber-elastic sealing ring 38”, as seen in Fig 2) in the elastomeric sealing structure (as seen in Fig 2 and 3a, at least a distal portion 43i of the contacts 41i extend into the opening of the elastomeric sealing structure 38).
Re claim 3, Jaiser discloses that each of the plurality of electrical contacts on the printed circuit comprises a pogo pin (as seen in Fig 3a, contact 26i+48i is a pogo pin) 
 Re claim 6, Jaiser discloses that the connector assembly comprises a male connector assembly 17 further comprising a pair of male hanger structures 181,182 that protrude from the frame (as seen in Fig 2) for mechanical coupling to a corresponding female connector assembly 16 (it is noted that the language of the claim does not require the “male connector assembly” or the “female connector assembly” to be structures separate from and in addition to the structure recited in claim 1; rather, component 16 is a frame that acts as a female connector assembly).  
Re claim 11, Jaiser discloses that the elastomeric sealing structure comprises a perimeter seal that extends around the plurality of contacts (as seen in Fig 2,3a, at least distal portion 43i of the contacts 41i are surrounded by the sealing structure; the entirety of the sealing structure being considered “a perimeter seal”).
Re claim 12, Jaiser discloses that the perimeter seal comprises a drainage gap (the drainage gap being the interior of the “rubber-elastic sealing ring 38”, as seen in Fig 2).
Re claim 13, Jaiser discloses that the main body comprises a longitudinal alignment feature 21 (Para 27).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-3 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (PG PUB 2014/0377986) in view of Jaiser et al. (DE 10048763 A1).
Re claim 1, under a first interpretation, Endo discloses a connector assembly (the entirety of which is seen in Fig 2; it is noted that all reference characters referred to herein pertain to Fig 2 unless otherwise noted) for a modular medical device (it is noted that the phrase “for a modular medical device” is a functional limitation and, thus a “modular medical device” is not a part of the claimed invention; in view of Para 2 and 38, this limitation is met), the connector assembly comprising: a main body 101; a circuit (“electrodes and conductive patterns of the circuit board 101”, Para 38) disposed in the main body and having a plurality of electrical contacts 4+5 (although only one contact in shown in Fig 2, Fig 4A,B show four contacts 4+5); a frame 103 configured to be attached to the main body (as seen in Fig 2), the frame comprising a central opening (within which spring connector 1 resides, as see in Fig 2,5A,5B); an elastomeric sealing structure 6 (Para 42) disposed in the central opening (as seen in Fig 2); and a plurality of contacts 3 (although only one contact 3 is shown in Fig 2, four contacts 3 are shown in Fig 4A,4B), each sealingly disposed in the elastomeric sealing structure (via concave groove 36, as seen in Fig 1 and described in Para 42), each arranged in contact with a corresponding one of the electrical contacts on the circuit (as seen in Fig 2; it is noted that the contacts 4+5 are interpreted as being “on the circuit” in view of Fig 2 and Para 40), and each movable upon deformation of the elastomeric sealing structure (as seen in moving between Fig 2 and Fig 3 and described in Para 46). Endo does not explicitly disclose that the circuit is a printed circuit. Jaiser, however, teaches a substantially 
Re claim 2, under the first interpretation, Endo discloses that each of the plurality of contacts comprises a rivet (as seen in Fig 2, structure 3 is a rivet) disposed in an opening 61 (not labeled in Fig 2, but labeled in Fig 4A,4B) in the elastomeric sealing structure (as seen in Fig 2).
Re claim 3, under the first interpretation, Endo discloses that each of the plurality of electrical contacts on the printed circuit comprises a pogo pin (as seen in Fig 2, component 4+5 is a pogo pin) that is compressible by a corresponding one of the rivets (as seen in Fig 3).
Re claim 11, under the first interpretation, Endo discloses that the elastomeric sealing structure comprises a perimeter seal (the “perimeter seal” comprises ring-like convex parts 62 and the entirety of the structure 6 that lies outside these parts 62, indicated in annotated Fig A below as the portion within the drawn boxes) that extends around the plurality of contacts (as seen in Fig 4A,4B).

    PNG
    media_image1.png
    574
    609
    media_image1.png
    Greyscale

Re claim 12, under the first interpretation, Endo discloses that the perimeter seal comprises a drainage gap (as seen as the empty space between the portion structure 6 that lies outside of parts 62 and the top surface of housing 7, as seen in Fig 1 and annotated Fig A above).             

Re claim 1, under a second interpretation, Endo discloses a connector assembly (the entirety of which is seen in Fig 2; it is noted that all reference characters referred to herein pertain to Fig 2 unless otherwise noted) for a modular medical device (it is noted that the phrase “for a modular medical device” is a functional limitation and, thus a “modular medical device” is not a part of the claimed invention; in view of Para 2 and 38, this limitation is met), the connector assembly comprising: a main body 101; a circuit 
Re claim 10, under the second interpretation, Endo discloses that the elastomeric sealing structure comprises a plurality of collapsible domes 3 (the “collapsible” feature is seen in moving from Fig 2 to Fig 3 and described in Para 46; the plurality are seen in 
Re claim 11, under the second interpretation, Endo discloses that the elastomeric sealing structure comprises a perimeter seal (the “perimeter seal” comprises ring-like convex parts 62 and the entirety of the structure 6 that lies outside these parts 62, indicated in annotated Fig A above as the portion within the drawn boxes) that extends around the plurality of contacts (as seen in Fig 4A,4B).
Re claim 12, under the second interpretation, Endo discloses that the perimeter seal comprises a drainage gap (as seen as the empty space between the portion structure 6 that lies outside of parts 62 and the top surface of housing 7, as seen in Fig 1 and annotated Fig A above).         
    
Claims 14, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Duffy et al. (WO 98/56450 – listed on the 8/19/2019 IDS) in view of Jaiser et al. (DE 10048763 A1).
Re claim 14, Duffy discloses an infusion system 100 (Fig 1; it is noted that all reference characters cited herein refer to Fig 1 unless otherwise noted) comprising: a control unit 102 (Page 8, Lines 28-35); and a module 104A (Page 9, Lines 7-10), wherein the module is attached to the control unit by at least one conductive fastener 208 (Fig 2; Page 14, Lines 10-12), the module including a connector assembly 208 (Fig 2) comprising: 21Attorney Docket No. 122295-6546a main body 200 (Fig 2); a circuit disposed in the main body and having a plurality of electrical contacts (as seen in Fig 8, the main body 200 of module 104A includes electrical contacts; Page 16, Line 33 – Page 17, Line 13); a frame 406 (Fig 4) configured to be attached to the main body (as seen in Fig 2); and a plurality of contacts 
Jaiser, however, teaches a connector assembly 10 comprising a main body 12 (comparable to main body 200 of Duffy) and a printed circuit (comprised of contacts 11a; Para 26, “imprinted on the plastic body 12”) disposed in the main body and having a plurality of electrical contacts 11i (comparable to those of Duffy) for the purpose of forming a firm bond with the main body (Para 26). 
Jaiser also teaches a frame 16 (comparable to frame 406 of Duffy) configured to be attached to the main body (as seen in Fig 2), the frame comprising a central opening (within which part 17 and sealing structure 38 reside in Fig 2) and an elastomeric sealing structure 38 (Para 31) disposed in the central opening (as seen in Fig 2) for the purpose of sealing the interior of the connector assembly from gas and liquid (Para 31). 
Jaiser also teaches a plurality of contacts 26i+48i+41i (Fig 3a; comparable to 400 of Duffy), each sealingly disposed in the elastomeric sealing structure (as seen in Fig 2), each arranged in contact with a corresponding one of the electrical contacts on the printed circuit (as seen in Fig 2,3a), and each movable upon deformation of the elastomeric sealing structure (Para 30,31) for the purpose of providing a considerably simpler manner of connection versus those that traditionally require complimentary 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Duffy to include the circuit as a printed circuit, as taught by Jaiser, for the purpose of ensuring a firm bond is formed with the main body (Para 26); to include the frame with a central opening within which an elastomeric sealing structure is disposed, as taught by Jaiser, for the purpose of ensuring the interior of the connector assembly is sealed from gas and liquid (Para 31); and to include the plurality of contacts as ones that are each sealingly disposed in the elastomeric sealing structure, arranged in contact with a corresponding one of the electrical contacts on the circuit, and movable upon deformation of the elastomeric sealing structure, also as taught by Jaiser, for the purpose of providing a considerably simpler manner of connection versus those that traditionally require complimentary female and male contact elements, reducing material requirements and assembly time (Para 5,8).
Re claim 15, Duffy discloses that module further comprises a pump module (Page 9, Lines 7-10) configured to mechanically and electrically couple to the control unit of the infusion system by coupling the connector assembly to a corresponding connector assembly 210 (Fig 2) on the control unit (although Fig 2 shows the assembly being on module 104B and not on control unit 102, Page 9, Lines 25-37 discloses that all modules 104 and the control unit 102 have the same male connector 208 on their right side and the same female connector 210 on their left side).
Re claim 17, Duffy discloses an additional module 104B for the infusion system, the additional module having: a female connector assembly 210 (Fig 2) configured to mechanically and electrically couple the additional module to a male connector assembly 208 (Fig 2) on the pump module (as seen in Fig 3B; Page 14, Lines 10-14); and a male connector assembly 208 (seen but not labeled in Fig 2,3A-3B; Page 9, Lines 25-37 disclose that all modules have the same male connector 208 on their right side and the same female connector 210 on their left side) configured to mechanically and electrically couple the additional module to a female connector assembly 210 (Fig 2) on the control unit (although Fig 2 shows the assembly being on module 104 and not on control unit 102, Page 9, Lines 25-37 discloses that all modules 104 and the control unit 102 have the same male connector 208 on their right side and the same female connector 210 on their left side; Page 14, Lines 10-14).  
Re claim 18, Duffy discloses that the additional module comprises a IV pump module, a syringe module, a patient monitoring module, or a data collection module (“blood pressure monitoring unit”, Page 9, Lines 10-12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783